         Case 1:20-cr-00135-DLF Document 19 Filed 11/04/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :       CRIMINAL NO.
              v.                            :
                                            :
                                            :       20-cr-135 (DLF)
                                            :
                                            :
JASON CHARTER                               :
                                            :
                      Defendant.            :


  GOVERNMENT’S REPLY TO DEFENDANT CHARTER’S OPPOSITION TO THE
    GOVERNMENT’S MOTION FOR A PROTECTIVE ORDER GOVERNING
                          DISCOVERY

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby respectfully replies to Defendant Charter’s Opposition to the Government’s

Motion for a Protective Order Governing Discovery (ECF No. 17).

                              PROCEDURAL BACKGROUND

       The government filed its Motion for a Protective Order Governing Discovery on October

23, 2020 (ECF No. 16). The same day, the Court issued a Minute Order directing the defendant to

file any opposition on or before November 2, 2020 (Minute Order 10/23/20). On November 2,

2020, the defendant filed his Opposition to the Government’s Motion for a Protective Order

Governing Discovery (ECF No. 17). The Court then ordered the government to file any reply on

or before November 4, 2020 (Minute Order 11/02/20), in advance of the November 5, 2020 status

hearing.1 The government’s reply now follows.


1 Defendants from 20-cr-117 (DLF), Lloyd et al., filed a similar opposition also on November 2,
2020. (ECF No. 35). The Court has not yet set a deadline for the government’s reply to that

                                                1
          Case 1:20-cr-00135-DLF Document 19 Filed 11/04/20 Page 2 of 5




                                            ARGUMENT

I.     USSS Materials

       a. Use and Retention of the USSS Materials

       First, the defendant argues that the USSS materials, specifically the surveillance camera

footage that would be disclosed in this case, should not be used solely in connection with this

criminal case. [ECF No. 17 at 1-2]. He argues that the footage disclosed in this criminal case should

be able to be used in any separate civil or administrative litigation, and that the proposed protective

order would somehow inhibit that litigation. Id. This is not true. The protective order would simply

limit the defendant’s retention and use of the footage that the government provides in this case, to

this case. It does not prohibit the defendant from filing any variety of civil or administrative action,

requesting the footage through civil discovery processes, the Freedom of Information Act, or any

other appropriate legal channels in ancillary litigation. The purpose of this protective order is just

to facilitate discovery in the criminal case, and nothing else.

         The defendant also argues that the protective order would prohibit him from using the

footage in post-conviction litigation, because the order specifies retention for “appellate purposes,”

rather than for broader, “post-conviction purposes.” [ECF No. 17 at 2-3]. The government does

not oppose modifying this provision of the protective order, to read for “post-conviction purposes

for the criminal case against the defendant” rather than “appellate purposes.” However, the

proposed order would still require the footage to be held by counsel in the defendant’s file, and

should be used only in criminal post-conviction litigation. This would also not prevent the

government from seeking a return of that footage in post-conviction litigation should the need


opposition. The government expects many of the arguments in this reply to be substantially similar.
The government can address 20-cr-117 ECF No. 35 at the Court’s direction.

                                                   2
           Case 1:20-cr-00135-DLF Document 19 Filed 11/04/20 Page 3 of 5




arise.

         In regard to the defendant’s position that it is too burdensome to review the footage with

third party witnesses and their potential counsel without providing those third parties copies (ECF

No. 17 at 2), the government disagrees. We acknowledge that the ongoing pandemic poses

logistical challenges to reviewing these materials if meeting in person is not feasible to that

witness, but there are several software programs that allow for the display or “sharing” of videos

to witnesses without furnishing them with their own copies.

         b. National Security Interests

         The government cited national security concerns with the disclosure of the surveillance

camera footage in its initial motion. [ECF. No. 16 at 6-7]. The defendant suggests that the

government is not justified in those concerns. [ECF. No. 17 at 3-4]. This argument strains credulity.

The USSS video surveillance taken from the White House perimeter shows some of the security

measures employed to protect the White House Complex. For example, camera locations can show

response protocols and safety plans for protection of the White House perimeter, the number of

officers stationed around the White House Complex, and the security wedges used to protect the

Complex. The protective order is intended to prevent the dissemination of this footage to

individuals other than counsel for the defendant and the defendant who may seek to exploit this

information.

         The government, in consultation with USSS, is prepared to tender additional information

regarding the national security interests implicated by this discovery, should the Court wish to hear

more on this issue.

II.      Materials Marked “Sensitive”

         This portion of the protective order is meant not just to protect the privacy interests of third

                                                    3
          Case 1:20-cr-00135-DLF Document 19 Filed 11/04/20 Page 4 of 5




party witnesses and the defendant himself (for example, from disclosure of his personal

information by defendants in 20-cr-117), but it is also meant to facilitate access to all of the reports

and notes without the burdens of divining redactions. What the defendant appears to desire,

according to the Opposition, is for the government to redact every single document, including the

names and contact information of defendants in 20-cr-117, and all the names and contact

information of potential witnesses. [ECF. No. 17 at 5]. This seems counterintuitive, as the

unencumbered access to un-redacted reports, which can be shown to the defendant, would be much

more useful for the defendant and the defendant’s counsel than the redacted copies of the same

reports. The protective order would only require the defendant to redact personal identifying

information when showing any sensitive materials to third party witnesses or their counsel. This

is not very burdensome. Presumably, the defendant would only show individual reports or pages

from reports to third party witnesses, and would not send to a third party every single report marked

“sensitive” that the government discloses pursuant to its discovery obligations in this criminal case.

That is, unless the purpose of having the government redact all the personal identifying information

is not in in fact to mount a defense in this case, but rather so that the materials can be copied and

sent to any third party outside this litigation without running afoul of Fed. Crim. Rule 49.1. Of

course, that is not the purpose of this discovery.

                                          CONCLUSION

        WHEREFORE, the government again respectfully requests that the Court issue the

proposed protective order regarding the disclosure of the USSS materials and materials marked

“sensitive” in this case.




                                                     4
Case 1:20-cr-00135-DLF Document 19 Filed 11/04/20 Page 5 of 5




                           Respectfully submitted,

                           MICHAEL R. SHERWIN
                           ACTING UNITED STATES ATTORNEY
                           N.Y. Bar No. 4444188


                     By:                       /s/
                           Christopher A. Berridge
                           Assistant United States Attorney
                           Federal Major Crimes Section
                           GA Bar No.: 829103
                           555 4th Street, N.W.
                           Washington, DC 20001
                           Desk: (202) 252-6685
                           Mobile: (202) 740-1738
                           Christopher.Berridge@usdoj.gov




                              5
